                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION



DARREN JOHNSON,                                   2:21-CV-10085
                  Plaintiff,
           vs.                                    JUDGMENT

KALAT, BAILEY, and T. COBB,

                  Defendants.


     In accordance with the opinion and order issued on this date,

DENYING application to proceed without prepaying the filing fee,

     IT IS ORDERED AND ADJUDGED that Plaintiff’s complaint is
DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(g).

     Dated at Detroit, Michigan: April 30, 2021

                                     KINIKIA D. ESSIX
                                     CLERK OF THE COURT

                                     s/A. Chubb
                                     Case Manager and Deputy Clerk



APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
